           Case 2:20-cv-00189-MJP-MAT Document 17 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ALLAH,                                            CASE NO. C20-189 MJP

11                                 Plaintiff,                 MINUTE ORDER

12                  v.

13          STATE OF WASHINGTON,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiff filed an application to proceed in forma pauperis in this matter on February 12,

19   2020. (Dkt. No. 3.) On February 13, 2020, the Clerk sent him a letter advising that his in forma

20   pauperis application was deficient because he failed to complete the certification portion of the

21   form and he failed to submit with his application a certified copy of his prison trust account

22   statement. (Dkt. No. 4.) Petitioner was advised that if he failed to correct the noted deficiencies

23   by March 16, 2020, this action would be subject to dismissal. (Id.) Rather than correct his in

24


     MINUTE ORDER - 1
           Case 2:20-cv-00189-MJP-MAT Document 17 Filed 07/29/20 Page 2 of 2



 1   forma pauperis application, petitioner elected instead to file an appeal to the Ninth Circuit. (Dkt.

 2   5.) On April 20, 2020, the Ninth Circuit issued a formal mandate terminating Petitioner’s

 3   appeal. (Dkt. Nos. 9, 10.) On July 7, 2020, the Honorable Magistrate Judge Mary Alice Theiler,

 4   finding that Petitioner had made no further effort to correct the deficiencies in his in forma

 5   pauperis application, issued an R&R recommending that this action be dismissed for failure to

 6   prosecute. (Dkt. No. 11.) Today, the Court received Petitioner’s filing fee, rendering

 7   Petitioner’s Application to proceed in forma pauperis unnecessary. (Dkt. Nos. 2, 11.)

 8          The matter is therefore re-referred to Magistrate Judge Theiler and the Report and

 9   Recommendation (Dkt. No. 11) is termed as moot. Judge Theiler is requested to revisit the

10   matter and issue a new Report and Recommendation on Petitioner’s pending motions.

11

12          The clerk is ordered to provide copies of this order to Petitioner and all counsel.

13          Filed July 29, 2020.

14
                                                     William M. McCool
15                                                   Clerk of Court

16                                                    s/Grant Cogswell
                                                      Deputy Clerk
17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
